Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-19 are currently pending in the instant application.  Applicants have amended claims 4-8, 10-12, 14 and 15 and added new claims 16-19 in the amendment filed on February 8, 2021.  Claims 1, 2, 4-13,15-16, 18 and 19 are rejected and claims 3, 14 and 17 are objected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/CN2019/099374, filed on August 6, 2019 and claims benefit of Foreign Application CHINA 201810993813.3, filed on August 29, 2018. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -




Claims 1, 2, 4-6, 8-13, 15-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Longji, et al. (CN106543039 A and the English translation). The instant invention claims 
    PNG
    media_image1.png
    296
    709
    media_image1.png
    Greyscale

 The Longji, et al. reference teaches a method of preparing cariprazine with the following reaction 

    PNG
    media_image2.png
    244
    1092
    media_image2.png
    Greyscale
(see example 17 on page 12 of the English translation) which uses tetrahydrofuran as the reaction solvent, 30% aqueous sodium hydroxide as the inorganic base, room temperature as the reaction temperature, using dichloromethane in the organic phase. This reaction anticipates the genus reaction of the instant invention.
35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Longji, et al. (CN106543039 A and the English translation) in view of Comanita, et al. (The 11th Annual Green Chemistry and Engineering Coference, June 26-29, 2007).  Applicants claim

    PNG
    media_image3.png
    305
    697
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    78
    661
    media_image4.png
    Greyscale



The Scope and Content of the Prior Art (MPEP §2141.01)
The Longji, et al. reference teaches a method of preparing cariprazine with the following reaction 

    PNG
    media_image2.png
    244
    1092
    media_image2.png
    Greyscale
(see example 17 on page 12 of the English translation) which uses tetrahydrofuran as the reaction solvent, 30% aqueous sodium hydroxide as the inorganic base, room temperature as the reaction temperature, using dichloromethane in the organic phase.
	
Comanita, et al. reference teaches the use of 2-methyltetrahydrofuran (MeTHF) as a safe, environmentally friendly, and cost-effective alternative to tetrahydrofuran (THF), diethyl ether and dichoromethane (DCM).  It also teaches that the advantages of using MeTHF vs. THF include 1) higher reaction yields, 2) higher stability to basic conditions, 3) elimination of excess reagents, etc.
	
The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Longji, et al. and the instant invention is that the prior art’s process uses tetrahydrofuran as the reaction solvent whereas the instant process’ claim uses methyl-tetrahydrofuran.  The prior art Comanita, et al. teaches that methyl-tetrahydrofuran is a more advantageous solvent to use than tetrahydrofuran.	
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In In re Dunn, 146 USPQ 479, it was well established that use of a conventional solvent in an otherwise known process is not a patentable modification. For example, it is obvious to use methyl-tetrahydrofuran instead of tetrahydrofuran as a reaction solvent when the art teaches that the use of methyl-tetrahydrofuran is better to use than tetrahydrofuran with a reasonable expectation of success.  Specifically, there are many advantages of using MeTHF vs. THF in terms of chemical properties which result in a safe, environmentally friendly and cost-effective alternative to more traditional solvents.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to use 2-methyltetrahydrofuran in place of Longji, et al. ((CN106543039 A and the English translation).  A strong prima facie obviousness has been established.



IV.	Objections

Dependent Claim Objections
Dependent Claims 3, 14 and 17 are objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.


V.  Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626